           Case 4:19-cr-00005-SMR-HCA Document 16 Filed 02/14/19 Page 1 of 1



                                     IN THE UNITED STATES DISTRICT COURT
                                      FOR THE SOUTHERN DISTRICT OF IOWA
                                               CENTRAL DIVISION

UNITED STATES OF AMERICA,
                         Plaintiff,                                        No. 4:19-CR-005
v.
                                                                           APPEARANCE
MARTIN JAMES TIRRELL,
                         Defendant.



TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

            The undersigned hereby enters his appearance as counsel in this case for the Defendant,

Martin James Tirrell.



                                                               /s/ B. John Burns
                                                             B. John Burns, Asst. Federal Defender
                                                             FEDERAL PUBLIC DEFENDER’S OFFICE
                                                             400 Locust Street, Suite 340
                                                             Des Moines, Iowa 50309-2353
                                                             PHONE: (515) 309-9610
                                                             FAX: (515) 309-9625
                                                             E-MAIL: b._john_burns@fd.org

                                                             ATTORNEY FOR DEFENDANT



     CERTIFICATE OF SERVICE
     I hereby certify that on February 14, 2019, I
     electronically filed this document with the Clerk of
     Court using the ECF system which will serve it on the
     appropriate parties.
                              /s/ V. Gall
